Citation Nr: 0509791	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  04-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
post-traumatic stress disorder (PTSD).

In August 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at an August 2004 hearing that his PTSD 
was caused by his witnessing a fellow service man, Specialist 
Cleave, shoot another man, Specialist Williams, and then 
commit suicide, on Easter Sunday 1982.  While the information 
provided by the veteran at his hearing regarding his claimed 
in-service stressor was far more specific than the 
information he previously provided to VA, the Board notes 
that no attempt was made previously to obtain specific 
information from the veteran.

The provisions of 38 U.S.C.A. § 5103A (West 2002) require 
that VA assist the veteran by making reasonable efforts to 
obtain information that would corroborate the veteran's 
claimed in-service stressor.  And, if the claimed in-service 
stressor is verified, the veteran should be afforded a VA 
examination for the purpose of determining whether the 
veteran's PTSD is due to the in-service stressor.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the 
veteran and ask him if he has any 
more specific information regarding 
his claimed in-service stressor.  
Then, the RO should provide all 
available information to the United 
States Armed Services Center for 
Research of Unit Records (USASCRUR) 
and ask them to provide any 
information which might corroborate 
the veteran's alleged in-service 
stressor; specifically within the 
period April 1, 1982 to April 30, 
1982, likely on April 11, 1982, 
whether, the veteran was stationed 
at Fort Sill, Oklahoma, and whether 
a Specialist Cleave shot a 
Specialist Williams and then 
committed suicide.  .  

If referral to USASCRUR, or any 
other pertinent sources is to no 
avail, the RO should advise the 
veteran to submit alternate forms of 
evidence to support his claim of 
service connection for PTSD in 
compliance with the notification 
requirements in Dixon v. Derwinski, 
3 Vet. App. 261, 263-64 (1992).  All 
attempts to obtain records should be 
documented in the claims folder.

2.  If USASCRUR verifies the 
veteran's stressor, with any needed 
assistance from the veteran, 
including obtaining signed releases, 
the RO should request up-to-date 
copies of the records of any 
evaluation or treatment, VA or 
private, he has received for PTSD.  
All records so received should be 
associated with the claims folder.

3.  If USASCRUR verifies the 
veteran's stressor, the RO should 
schedule the veteran for an 
additional VA psychiatric 
examination.  Based on examination 
findings, historical records, and 
medical principles, the physician 
should provide a medical opinion, 
with a complete written rationale, 
as to whether the veteran currently 
has PTSD and, if he does, whether it 
is due to the verified in-service 
stressor.  If the examiner notes the 
presence of any coexistent 
psychiatric disability, an opinion 
should be provided as to whether 
such psychiatric disability is 
causally related to service.

4.  After completion of the 
foregoing, and after undertaking any 
further development deemed warranted 
by the record (and keeping in mind 
the dictates of the Veterans Claims 
Assistance Act of 2000), the RO 
should again review this claim.  The 
RO must provide adequate reasons and 
bases for its determinations, 
addressing all issues and concerns 
that were noted in this REMAND.

5.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental 
statement of the case and afford 
them the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




